Citation Nr: 1506152	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  11-17 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a lower back disability.

4.  Entitlement to service connection for chronic sinusitis

5.  Entitlement to service connection for frequent headaches.


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel



INTRODUCTION

The Veteran has verified active duty for training (ACDUTRA) from August 1979 to February 1980; however, thereafter the Veteran's periods of ACDUTRA and inactive duty training (INACDUTRA) are otherwise unverified until his retirement from the National Guard in May 2001.  The Veteran has reported active duty service in 1995 at "Hornsfeld" Germany; however, he is not shown to have had any active duty other than for training purposes, and the service dates are unverified. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In the June 2011 VA Form 9 the Veteran requested an in-person hearing before the Board but withdrew that request in August 2011.  Therefore, no hearing was held and this request is no longer pending.

This matter was remanded by the Board in July 2014.  The Board remand directed the RO to verify the Veteran's exact dates of active duty, ACDUTRA and INACDUTRA.  As discussed below, this additional development was not completed in full and therefore, another remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, another remand is necessary so that VA can meet its duty to assist the Veteran in obtaining evidence to substantiate his claim.  This duty includes assisting him in obtaining relevant service records.  38 U.S.C.A. § 5103A (c)(1)(C) (West 2002); 38 C.F.R. § 3.159(c)(2)(2014).  It also includes providing relevant examinations where certain conditions are met.  See 38 U.S.C.A. § 5103A(a), (d) (West 2002); 38 C.F.R. §§ 3.159(c)(4), 4.1 (2014).  In the following paragraphs, the Board explains why each part of the requested development is necessary.

As previously indicated, in July 2014 the Board remanded this claim for verification as to the Veteran's dates of active duty, ACDUTRA and INACDUTRA.  Further, the remand directed the RO to "specifically make a finding regarding the exact dates of the Veteran's active duty, ACDUTRA and INACDUTRA service".  The Board notes the November 2014 Supplemental Statement of the Case issued by the RO does not address the Veteran's specific dates of active duty service in its denial of his service connection claims, therefore it is unclear whether the Veteran's disabilities were incurred during a relevant period of service or not.

The Board also notes that there was no VA examination performed for any of the Veteran's claimed disabilities.  An examination is necessary to determine whether there is a casual relationship between the disability and the Veteran's active duty service, once such service periods are defined.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records and private records pertaining to the Veteran's treatment and associate the records with the claims file.  Any negative reply should be properly included in the claims file.

2.  Obtain any records necessary from the appropriate entities, and then make a specific finding regarding the exact dates of the Veteran's active duty, ACDUTRA and INACDUTRA service.  

3.  Once clarification of the Veteran's active duty, ACDUTRA, and INACDUTRA service has been made. Make arrangements for the Veteran to be afford an examination for his hearing loss, tinnitus, sinusitis, frequent headaches and lower back disability.  The claims file must be provided to the examiner for review.  The report of examination should include a detailed account of all manifestations of his physical impairments.  A complete rationale should be provided for all requested opinions.

a.  The examiner should perform an auditory examination to determine the Veteran's auditory thresholds as well as a Maryland CNC speech recognition test.

b.  The examiner should opine, for each claim, whether the Veteran has a present diagnosis and whether it is at least as likely as not (50 percent probability or greater) that the disability is related to his service.

4.  Following the completion of the above, the AOJ must review the claims folder and ensure that all the foregoing development has been conducted and completed in full.  If not, the report must be returned for corrective action.

5.  Thereafter, the AOJ must adjudicate the claim.  If the benefits sought on appeal are not granted in full, the AOJ must provide a supplemental statement of the case to the Veteran and his representative.  An appropriate period of time should be allowed for response.  This issue should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




